DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claims 1, 5, 7, 9 and 21 have been amended. Search and prosecution has been extended to include the three species in claim 1, as amended. Claims 1-5, 7-19 and 21 are pending. Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 7 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valdes, Jr. (US 2009/0018088).

 Regarding the mechanism of action, “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In administering the compound to a patient for the treatment of cancer, the recited activity would be achieved.

Claim Rejections - 35 USC § 103
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheenpracha et al (Chem. Pharm. Bull., 2004). 
Cheenpracha teaches that deacetyltanghinin (compound 3), from Cerebera manghas, has cytotoxic activity, suggesting its use in the treatment of cancer. See abstract and page 1025. The reference does not exemplify administration to a subject. The reference does not identify this compound as 17-beta-deacetyltanghinin, but the compound depicted as compound 3 in the reference has the same structure as the elected species, compound 4 in Figure 1 of the instant disclosure. The reference is further silent regarding the limitations regarding the mechanism of action recited in claims 1-5.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to administer 17-beta-deacetyltanghinin to a subject for the treatment of cancer with a reasonable expectation of success. Cheenpracha had demonstrated cytotoxic . 
Applicant’s arguments filed May 15, 2020 have been fully considered but they are not persuasive.
Most of Applicant’s arguments do not apply to claim 21 because they concern the specific cancer types recited in amended claim 1. 
Applicant further relies on purported secondary effects regarding these compounds being less cytotoxic to normal cells. This is not found to be persuasive. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Cheenpracha et al (Chem. Pharm. Bull., 2004) teaches as set forth above. The reference does not teach or fairly suggest the use of these compounds to treat the types of cancer recited in amended claim 1.
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623